Title: To Alexander Hamilton from Lewis Tousard, 7 August 1798
From: Tousard, Lewis
To: Hamilton, Alexander


          
            Dear Sir
            Philadelphia. August 7th. 1798
          
          I was extremely Sorry that my being on a public Mission at Baltimore prevented my waiting on you when you were lately in Philadelphia, and presenting you, or rather to the whole Army, my most Sincere congratulations on the choice the President has made of you for an Inspector General. Entirely devoted to the career which I have followed from my youth, which your kind interest procured me to enter in this Country again; I would feel highly gratified to be more intimately attached to you and receive your immediate orders. I have often mentioned it to my friend Genl. McPherson, and even wrote to him upon the Subject. The last Law of the United States presents a favourable opportunity for it by the creation of an Inspector of Artillery which is to be taken from amongst the corps of Artillerists and Engineers. The relations of that Office must be entirely dependant on the Inspector general and consequently ought to be the man of your choice. I will only mention my long Services in that branch of the military duty which is contemplated by the Law, to determine your choice and claim your friendship but in case of indecision between myself and an other officer. It was a natural consequence of my ambition and application to my duty, that all the principles of Artillery which I have been taught Since the year 1765, all the instructions of our Schools, all the duty I have Seen in that part should recurr to my mind, more especially Since I am divested of any other kind of business. The several memoirs and observations which I wrote upon the subject, and presented to the Secretry. of war to be laid before the Committee of defence; The works I am compleating at Fort Mifflin; The plans I have presented to be executed at Baltimore; Those I am ordered to fix at Tammany hill at Rhod Island, are the proofs that I have not been thought unworthy the confidence of the Secry. of war. He has before him all my commissions without interruption from the year 1765 that I was admitted at the School of Artillery at Strasburgh: Eleve of Artillery in 68; 1st Lieutt. of Arty. canonneers, in 69: 1st Lt of Bombardiers in 72: Captn. of Arty. in 76, Major of Arty. in 80: Lt. Col. in 1784. I leave aside all the other commissions of Commandant in the several parts of St. Domingo; of General in chief of three different armies marching against the Rebels; My intention only is to Show that I have been regularly brought up an officer of Artillery and taught all the details of their instruction. How far I have profited by, is what I wish you would try, in attaching me intimately to you and presenting me to the office of Inspector of Artillery. My Zeal will redouble by Serving under your command and the desire of justifying the interest of an officer whose appointment excited So deserved transports in the whole Army.
          I hope you will excuse my troubling you with So long a letter, and attribute it to my desire of being placed in a Situation to claim your esteem and glory myself in it as I do in the friendship you constantly honoured me with—
          With great respect I have the honor to be Dear Sir Your most humble and very obedt Servt.
          
            Lewis Tousard
          
          
            Pray, Dear Sir, present my best respects to Mrs. Hamilton and love to the family.
          
          Major General Alex. Hamilton Esqr.
        